Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 02/04/2021 have been fully considered and are made of record.
	a. Claims 1, 3-6, 8, 10, 13, 15-18, 20 and 22 have been amended.
	b. Claims 2, 11, 14 and 23 have been cancelled.
	



Reason for Allowance

3.	Claims 1, 3-10, 12-13, 15-22 and 24 are allowed.

a)	Applicant’s arguments, filed on 02/04/2021, with respect to independent claims 1 and 16 have been fully considered and are persuasive.  The rejection of Office Action sent on 11/19/2020 has been withdrawn. 
The applicant amended independent claims 1 and 13 and overcome rejection. Therefore, the rejection of Office Action sent on 11/19/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13:
As to claims 1, 3-10, 12 the present invention is direct to a method for inspecting light-emitting diodes, comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the sensing probe comprises a medium layer, the medium layer is between the earner and a conductive layer, and a method of measuring by the sensing probe the charge distribution, the electrical field distribution, or the voltage distribution on the plurality of light-emitting diodes simultaneously irradiated by the illumination beam to determine the plurality of electro-optical characteristics of the plurality of light-emitting diodes comprises: placing the medium layer of the sensing probe on or over the plurality of light-emitting diodes, the medium layer adjoining the plurality of light-emitting diodes and adapted to be affected by an electric field, a charge, or a voltage to induce a corresponding optical property change, wherein the medium layer has a plurality of inspection regions respectively corresponding to the plurality of light-emitting diodes; simultaneously irradiating the plurality of light-emitting diodes by the illumination beam and obtaining an image of the plurality of inspection regions of the medium layer; and determining the plurality of electro-optical characteristics of the plurality of light-emitting diodes by the image”.
As to claims 13, 15-22 and 24 the present invention is direct to an inspection apparatus configured to inspect a plurality of light-emitting diodes and comprising: Independent claim 13 identifies the uniquely distinct features of “wherein the sensing probe further comprises: a medium layer adjoining the plurality of light-emitting diodes and adapted to be affected by an electric field, a charge, or a voltage to induce a corresponding optical property change, wherein the medium layer has a plurality of inspection regions respectively corresponding to the plurality of light-emitting diodes, and the medium layer is between the earner and a conductive layer; and an optical-electro sensor obtaining an image of the plurality of inspection regions of the medium layer, wherein the processing device and the optical-electro sensor are electrically connected, and the processing device determines the plurality of electro-optical characteristics of the plurality of light-emitting diodes according to the image of the plurality of inspection regions of the medium layer”.
The closest prior art, Boeykens et al. (Pub No. US 2013/0027543 A1), Saily et al. (Pub No. US 2020/0335847 A1) teaches Method and system of Inspecting Light Emitting Diodes, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858